Exhibit 10.1

SECOND AMENDMENT AND COMMITMENT INCREASE TO CREDIT AGREEMENT

THIS SECOND AMENDMENT AND COMMITMENT INCREASE TO CREDIT AGREEMENT (this “Second
Amendment”), dated as of February 29, 2016, is by and among TEAM, INC., a
Delaware corporation (the “Borrower”), the banks listed as Lenders on the
signature pages hereof (the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (in said capacity as
Administrative Agent, the “Administrative Agent”).

BACKGROUND

A. The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
July 7, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of December 2, 2015 (said Third Amended and Restated Credit Agreement,
as amended, the “Credit Agreement”; the terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement).

B. The Borrower has requested that the Lenders amend the Credit Agreement to
(i) increase the Revolving Credit Facility to $400,000,000 pursuant to
Section 2.16 of the Credit Agreement and (ii) make certain other amendments
thereto, as more fully set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:

1. AMENDMENTS.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

1



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Furmanite” means Furmanite Corporation, a Delaware corporation.

“Second Amendment” means that certain Second Amendment and Commitment Increase
to Credit Agreement, dated as of February 29, 2016, among the Borrower, the
Lenders and the Administrative Agent.

“Second Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 3 of the Second Amendment are satisfied.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, an amount equal to
the sum of (a) Consolidated Net Income, (b) Consolidated Interest Charges,
(c) the amount of taxes, based on or measured by income (including state
franchise and margin taxes based upon income), deducted in determining such
Consolidated Net Income, (d) the amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, (e) any net loss reducing
Consolidated Net Income in connection with any disposition of assets, (f) to the
extent deducted in determining Consolidated Net Income, non-cash adjustments for
currency exchanges in accordance with GAAP, (g) to the extent deducted in
determining Consolidated Net Income, the amount of out-of-pocket fees, costs and
expenses incurred in connection with this Agreement, the other Loan Documents
and the Qualspec Acquisition in an aggregate amount not to exceed $5,275,000,
(h) to the extent deducted in determining Consolidated Net Income, financing
fees, financial and other advisory fees, accounting fees, legal fees (and
similar advisory and consulting fees), and related costs and expenses incurred
by the Borrower or any Subsidiary in connection with Permitted Acquisitions and
permitted asset sales (whether or not consummated) in an aggregate amount not to
exceed $2,000,000 in any fiscal year, (i) to the extent deducted in determining
Consolidated Net Income, the

 

2



--------------------------------------------------------------------------------

amount of any unusual, extraordinary or non-recurring charges, costs, and
expenses including, without limitation, such charges, costs, and expenses for
(1) the restructuring, integration or reorganization of the Borrower or any
Subsidiary, (2) goodwill, fixed asset or intangible asset impairment in
accordance with GAAP, (3) the settlement of litigation or other claims against
the Borrower or any Subsidiary and (4) the severance of employees of the
Borrower or any Subsidiary, (j) to the extent deducted in determining
Consolidated Net Income, ERP system implementation expenses; provided that the
aggregate amount for any fees, expenses, charges and costs that are included in
clauses (i) and (j) with respect to any period of four consecutive Fiscal
Quarters (A) through and including December 31, 2016, shall not exceed
$20,000,000 for such period, (B) thereafter and through and including
December 31, 2017, shall not exceed $8,500,000 for such period and
(C) thereafter, shall not exceed three (3%) of Consolidated EBITDA for such
period, in each case as approved by the Administrative Agent in writing,
(k) non-cash losses of the Borrower and its Subsidiaries from foreign exchange
conversions and mark-to-market adjustments to foreign exchange hedge agreements
(or other derivatives) reducing such Consolidated Net Income, (l) other
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and, without duplication, (m) non-cash expenses of the Borrower
and its Subsidiaries associated with stock-based compensation reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, minus the following to the extent included in calculating such
Consolidated Net Income; (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period, (ii) all non-cash
items increasing Consolidated Net Income for such period, (iii) non-cash gains
of the Borrower and its Subsidiaries from foreign exchange conversions and
mark-to-market adjustments to foreign exchange hedge agreements (or other
derivatives), and (iv) any net gain increasing such Consolidated Net Income in
connection with any disposition of assets. Notwithstanding anything to the
contrary set forth above or elsewhere in this Agreement, for purposes of
determining Consolidated EBITDA, EBITDA of Furmanite for the four Fiscal Quarter
period ending (a) December 31, 2015 shall be $32,000,000, (b) March 31, 2016,
shall be $29,000,000, (c) June 30, 2016, shall be $21,000,000, (d) September 30,
2016, shall be $13,000,000, and (e) December 31, 2016, shall be $5,000,000.

For purposes of calculating the Interest Coverage Ratio, the Total Leverage
Ratio and the Senior Secured Leverage Ratio as at any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent) assuming that all acquisitions made, and all Dispositions
completed, during the four consecutive Fiscal Quarters then most recently ended
had been made on the first day of such period (but without any adjustment for
projected cost savings or other synergies unless otherwise approved by the
Administrative Agent).

(c) The defined term “Defaulting Lender” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date

 

3



--------------------------------------------------------------------------------

such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the L/C Issuer, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

(d) The definition of “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in

 

4



--------------------------------------------------------------------------------

an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01(b) under the
caption “Revolving Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
amendment hereto, as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement. The Revolving Commitment of all of the
Revolving Lenders as of the Second Amendment Effective Date shall be
$400,000,000. For avoidance of doubt, the potential increase in the Revolving
Facility up to $100,000,000 under Section 2.16 remains available to the
Borrower, subject to the terms and conditions therein.

(e) The definition of “Swingline Sublimit” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Swingline Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

(f) Section 2.15(a)(iv) of the Credit Agreement is hereby amended to read as
follows:

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 11.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(g) Section 5.13 of the Credit Agreement is hereby amended to read as follows:

Section 5.13 Subsidiaries. As of the Second Amendment Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned directly or indirectly by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens other than Liens permitted
pursuant to Section 7.01(a). As of the Second Amendment Effective Date, the
Material Subsidiaries are designated such in Part (a) of Schedule 5.13. As of
the Second Amendment Effective Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrower have been validly issued and are fully paid and nonassessable.

(h) Section 5.26 of the Credit Agreement is hereby amended to read as follows:

 

5



--------------------------------------------------------------------------------

Section 5.26 Mortgaged Property. Schedule 5.26 sets forth, as of the Second
Amendment Effective Date, a list of all Mortgaged Properties, including (a) the
name of the Loan Party owning such Mortgaged Property, (b) the number of
buildings located on such Mortgaged Property, (c) the property address, and
(d) the city, county, state and zip code in which such Mortgaged Property is
located.

(i) Article V of the Credit Agreement is hereby amended by adding a new
Section 5.30 thereto to read as follows:

Section 5.30 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

(j) Section 7.01(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Liens existing as of the Second Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

(k) Section 7.01(s) of the Credit Agreement is hereby amended to read as
follows:

(s) Liens for which authorizations to release such Liens have been provided to
the Administrative Agent on or prior to the Second Amendment Effective Date in
form and substance reasonably satisfactory to the Administrative Agent;

(l) Section 7.02(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Investments, other than those permitted by subsections (b) through (k),
existing on the Second Amendment Effective Date and listed on Schedule 7.02;

(m) Section 7.03(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Indebtedness outstanding as of the Second Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

(n) Section 7.06(d) of the Credit Agreement is hereby amended to read as
follows:

(d) the Borrower may make other Equity Interest Repurchases and declare or pay
cash Dividends to its stockholders, provided, (i) before and after giving effect
to such proposed action, no Default exists or would result therefrom, and
(ii) after giving pro forma effect to any such proposed action, (A) the Borrower
shall be in compliance with

 

6



--------------------------------------------------------------------------------

each of the Financial Covenants as of the most recently ended Fiscal Quarter of
the Borrower, (B) Liquidity will be at least $15,000,000 and (C) the Total
Leverage Ratio as of the most recently ended Fiscal Quarter of the Borrower is
less than 2.50 to 1.00; provided, however, notwithstanding clause (C)
immediately preceding, if the Total Leverage Ratio as of the most recently ended
Fiscal Quarter of the Borrower is equal to or greater than 2.50 to 1.00 but is
at least 0.25 less than the then maximum Total Leverage Ratio permitted in
Section 7.13(b), Equity Interest Purchases and declaration and payment of cash
Dividends may be made, provided that such Equity Interest Purchases and payment
of cash Dividends that may be made during all such times that such conditions
are in effect shall not exceed $50,000,000 in aggregate amount.

(o) Article XI of the Credit Agreement is hereby amended by adding the following
new Section 11.23 thereto to read as follows:

Section 11.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(p) Schedule 1.01(b) of the Credit Agreement is hereby amended to be in the form
of Schedule 1.01(b) to this Second Amendment, the Revolving Commitment and
Applicable Revolving Percentage of each Lender are hereby amended as set forth
therein.

 

7



--------------------------------------------------------------------------------

(q) Schedules 5.09, 5.13, 7.01, 7.02, and 7.03 are hereby amended to be in the
form of Schedules 5.09, 5.13, 7.01, 7.02, and 7.03 to this Second Amendment

(r) Exhibit B to the Credit Agreement is hereby amended to be in the form of
Exhibit B to this Second Amendment.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Second Amendment:

(a) the representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V and each other Loan Document, or which are
contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;

(b) no Default exists;

(c) (i) the Borrower has full power and authority to execute and deliver this
Second Amendment and each Revolving Note in the amount of each Lender’s
Revolving Commitment after giving effect to this Second Amendment (the “New
Revolving Notes”), (ii) this Second Amendment and the New Revolving Notes have
been duly executed and delivered by the Borrower and (iii) this Second
Amendment, the New Revolving Notes and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms, except as enforceability may be
limited by applicable Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and except as rights to indemnity may be limited by federal or state
securities laws;

(d) neither the execution, delivery and performance of this Second Amendment,
the New Revolving Notes, or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will
(i) conflict with any Organization Documents of the Borrower, (ii) violate any
Applicable Law applicable to the Borrower in any material respect (other than
failures to obtain governmental authorizations, make filings or provide notices,
etc. which do not violate Section 5.03 of the Credit Agreement), or
(iii) conflict with any Contractual Obligation to which the Borrower is a party
or affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is

 

8



--------------------------------------------------------------------------------

subject, except in each case referred to in this clause (iii) for such
violations, breaches and defaults that, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Second Amendment or
the New Revolving Notes or (ii) by any Guarantor as a condition to the
acknowledgement by any Guarantor of this Second Amendment.

3. CONDITIONS OF EFFECTIVENESS. All provisions of this Second Amendment shall be
effective upon satisfaction of, or completion of, the following:

(a) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Lenders;

(b) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower and acknowledged by each Guarantor;

(c) the representations and warranties set forth in Section 2 of this Second
Amendment shall be true and correct;

(d) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying to the matters set forth in
Section 2.16(e) of the Credit Agreement, together with a certified resolution of
the Borrower (i) approving the increase in the Revolving Facility provided for
in this Second Amendment and (ii) authorizing the execution, delivery and
performance of this Second Amendment and the New Revolving Notes;

(e) the Administrative Agent shall have received a favorable opinion of counsel
to the Borrower covering the matters set forth in Sections 2(c), (d)(i), (d)(ii)
and (e) of this Second Amendment;

(f) the Administrative Agent shall have received fully-executed New Revolving
Notes;

(g) the Administrative Agent shall have received an executed Swingline Note in
the amount of the Swingline Sublimit as increased by this Second Amendment;

(h) the Administrative Agent shall have received for its benefit and for the
benefit of each Lender and the Arranger the fees in immediately available funds
as agreed upon by the Borrower, Bank of America, Merrill Lynch Pierce Fenner &
Smith Incorporated and the Lenders;

(i) all fees and out-of-pocket expenses of counsel for the Administrative Agent
shall have been paid;

 

9



--------------------------------------------------------------------------------

(j) the Borrower shall have acquired 100% of the Equity Interests of Furmanite
and such Acquisition shall meet the requirements of clauses (i) through (iii) of
Section 7.02(n) of the Credit Agreement; and

(k) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

4. PURCHASE/SALE BY LENDERS. Simultaneously with the satisfaction of the
conditions to effectiveness set forth in Section 3 of this Second Amendment,
each Lender shall purchase or sell (as the case may be), without recourse, an
amount of the Revolving Loans outstanding such that, after giving effect to this
Second Amendment, the amount of each Lender’s Revolving Commitment utilized and
the amount of Revolving Loans owed to each Lender will be equal to its
Applicable Revolving Percentage thereof after giving effect to this Second
Amendment. The Borrower shall pay each Lender compensation for any losses
pursuant to Section 3.05 of the Credit Agreement as a result of any purchases or
sales.

5. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Second Amendment or any of
the provisions contemplated herein and cover the Revolving Commitments and
Revolving Loans as increased by this Second Amendment, (c) ratifies and confirms
its obligations under its Guaranty, and (d) acknowledges and agrees that it has
no claim or offsets against, or defenses or counterclaims to, its Guaranty.

6. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon and during the effectiveness of this Second Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Credit Agreement, as affected and
amended by this Second Amendment.

(b) Except as expressly set forth herein, this Second Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.

7. COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Second Amendment and
the other instruments and documents to be delivered hereunder.

8. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when

 

10



--------------------------------------------------------------------------------

taken together shall constitute but one and the same instrument. For purposes of
this Second Amendment, a counterpart hereof (or signature page thereto) signed
and transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
is to be treated as an original. The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

9. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Second Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.

10. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

11. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date above written.

 

TEAM, INC. By:  

/s/ Greg L. Boane

  Greg L. Boane   Senior Vice President and Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

TEAM INDUSTRIAL SERVICES, INC.

TEAM INDUSTRIAL SERVICES

            INTERNATIONAL, INC.

TQ ACQUISITION, INC.

By:  

/s/ Greg L. Boane

  Greg L. Boane   Senior Vice President, Chief Financial Officer and Treasurer

QUEST INTEGRITY GROUP, LLC

QUEST INTEGRITY USA, LLC

By:  

/s/ Andre C. Bouchard

  Andre C. Bouchard   Vice President and Secretary ROCKET ACQUISITION, INC. By:
 

/s/ Greg L. Boane

  Greg L. Boane   Vice President and Chief Financial Officer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

QUALSPEC LLC

QUALSPEC INC.

By:  

/s/ Greg L. Boane

  Greg L. Boane   Senior Vice President and Treasurer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Erik M Truette

Name:   Erik M Truette Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Adam Rose

Name:   Adam Rose Title:   SVP

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ John Kushnerick

    Name:   John Kushnerick     Title:   Executive Director

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Collis Sanders

Name:   Collis Sanders Title:   Executive Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Matt McCain

Name:   Matt McCain Title:   Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Justin Lian

Name:   Justin Lian Title:   Director

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Suzannah Valdivia

Name:   Suzannah Valdivia Title:   Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas By:  

/s/ Jeff Dunn

Name:   Jeff Dunn Title:   EVP

 

Signature Page to Second Amendment